1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    CHRIS LANGER,                            Case No.: 18cv1809-LAB (JMA)
12                              Plaintiff,
                                               ORDER OF DISMISSAL
13    v.
14    PLAZA DEL SOL, LLC,
15                           Defendant.
16
17         The joint motion to dismiss (Docket no. 15) is GRANTED. This action is
18   DISMISSED WITH PREJUDICE. The parties shall each bear their own costs and
19   attorney’s fees.
20
21         IT IS SO ORDERED.
22   Dated: December 19, 2018
23
24                                           Hon. Larry Alan Burns
                                             United States District Judge
25
26
27
28

                                              1
                                                                        18cv1809-LAB (JMA)
